DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2016/0240800 A1 (“Ma”) in view of Zhang, Jie, et al. "New phosphorescent platinum (II) Schiff base complexes for PHOLED applications." Journal of Materials Chemistry 22.32 (2012): 16448-16457. (“Zhang”) and JP 2013115087 A —English translation obtained from Global Dossier, hereinafter “Ozeki”.
Regarding claims 1-3, 5, 9-11, 13-16, and 18, Ma teaches an OLED including an anode, a cathode, and an organic layer disposed between the anode and cathode, wherein the organic layer may be an emissive layer and may include a compound represented by Formula 1 or Formula 2 as an emissive dopant (¶ [0088]-[0089]), wherein Formula 1 is shown below (abstract):

    PNG
    media_image1.png
    232
    239
    media_image1.png
    Greyscale

Ma teaches compounds represented by Formula 1 show high PLQY (¶ [0133] and [0135]). Ma teaches specific examples of Formula 1 including the following compound (pg. 13):

    PNG
    media_image2.png
    286
    368
    media_image2.png
    Greyscale

Ma fails to teach the phenyl substituent on the benzimidazole is substituted with C4 alkyl groups. However, Ma does teach X of Formula 1 may be NRE (¶ [0063]) wherein RE may be combinations of an aryl group and alkyl groups (¶ [0064]), and wherein preferred examples of alkyl groups include butyl and 2-methylpropyl (¶ [0045]).
Zhang teaches in phosphorescent organic light-emitting devices (pg. 16448, left column), bulky substituents—such as tert-butyl and triphenylamino groups—on platinum complexes effectively reduce aggregation or excimer formation and subsequently improve the performance of the device (pg. 16448, right column, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute bulky substituents on the compound of Ma, based on the teaching of Zhang.  The motivation for doing so would have been to reduce aggregation or excimer formation and improve the device performance, as taught by Zhang.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute tert-butyl substituents on the compound of Ma, because it would have been choosing one of two possible bulky substituents identified by Zhang, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and possessing  
Given the general formula and teachings of Ma, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 2-methylpropyl groups with tert-butyl groups, because Ma teaches the variable may suitably be selected as an alkyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and possess the benefits taught by Ma and Zhang.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the highlighted 2-methylpropyl groups 
    PNG
    media_image3.png
    286
    368
    media_image3.png
    Greyscale
with tert-butyl groups, because it would have been choosing two out of four possible 2-methylpropyl groups to substitute, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and possessing the benefits taught by Ma and Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising tert-butyl groups having the benefits taught by Zhang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Ma fails to teach an additional phenyl substituent in the highlighted location:

    PNG
    media_image4.png
    286
    383
    media_image4.png
    Greyscale

However, Ma does teach X of Formula 1 and 2 may be NRE (¶ [0063]) wherein RE may be an aryl group (¶ [0064]), which includes phenyl and biphenyl groups (¶ [0051]). Additionally, Ma teaches an example of Formula 2 wherein RE is a biphenyl group (pg. 14):

    PNG
    media_image5.png
    201
    382
    media_image5.png
    Greyscale

Ozeki teaches a compound having a partial structure represented by the general formula (1) (shown below) can obtain high efficiency and long life, wherein the compound is used as a phosphorescent dopant compound in a light emitting layer of an organic EL element (¶ [0026]-[0027] and [0040]).

    PNG
    media_image6.png
    146
    200
    media_image6.png
    Greyscale

Ozeki teaches in general formula (1), (i) rings A and B may be represented by benzene rings (¶ [0041]); (ii) R1 and R2 may represent branched alkyl groups having 3 or more carbon atoms (¶ [0045]); a and Rb may be hydrogen atoms, and Rc may include an alkyl group and a hydrogen atom (¶ [0046]); (iv) na and nc may represent 2, and nb may be 4 (¶ [0047]); and (v) the partial structure of general formula (1) may be connected to a platinum atom (¶ [0054]). 
Ozeki teaches specific examples of a phosphorescent dopant compound comprising the partial structure represented by general formula (1) including the compound DP-1 (¶ [0058]):

    PNG
    media_image7.png
    122
    192
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a phenyl group on the compound of Ma, in the location of 
    PNG
    media_image4.png
    286
    383
    media_image4.png
    Greyscale
, as demonstrated by the compound DP-1 of Ozeki, to arrive at a compound comprising a partial structure of general formula (1) based on the teaching of Ozeki.  The motivation for doing so would have been to obtain a compound having high efficiency and long life, as taught by Ozeki.
The modified compound of Ma in view of Zhang and Ozeki has the following structure:

    PNG
    media_image8.png
    328
    620
    media_image8.png
    Greyscale

The modified compound above reads on the general formula (1) of Ozeki wherein (i) rings A and B are benzene rings (¶ [0041]); (ii) R1 and R2 are branched alkyl groups having 4 carbon atoms (¶ [0045]); (iii) Ra and Rb are hydrogen atoms, and Rc are an alkyl group and a hydrogen atom (¶ [0046]) combined to form a ring; (iv) na and nc represent 2, and nb is 4 (¶ [0047]); and (v) the partial structure of general formula (1) is connected to a platinum atom (¶ [0054]). 
As the modified compound reads on the general formula (1) of Ozeki, the modified compound is expected to obtain the benefits of Ozeki.
Per claims 1-3, 5, and 9, the modified compound of Ma in view of Ozeki reads on the claimed Formula 1 wherein:
M is a Pt transition metal (per claim 2);
X1 is O;
X2 and X3 is N, and X4 is C;
Y1 and Y3 to Y5 are each C;
Rings CY1, CY2, CY4, and CY51 are each a 6-membered C6 carbocyclic group, and ring CY3 is a 6-membered C5 heterocyclic group;
T1 is a single bond;
L1 to L4 and L51 are each a single bond (per claim 5
b1 to b4 and b51 are each an integer of 1, b51 is an integer of 1;
R3 is a C6 aryl group (phenyl) substituted with C3 alkyl groups (per claim 5), R1, R2, R4, R51 and R52 are hydrogen atoms, and R5 to R6 are not required to be present;
c1 to c4 are each an integer of 1, and c51 is an integer of 2, and c52 is an integer of 5;
A51 is a C4 alkyl group, specifically a tert-butyl group (per claim 3);
A52 is not required to be present; 
a1 and a4 are each an integer of 4, a2 is an integer of 3, a3 is an integer of 1 (per claim 5), a51 is an integer of 2, and a52 is 0 (per claim 9); and
a53 is an integer of 1 (per claim 9).
Per claim 10, in the modified compound of Ma in view of Ozeki: 
The group represented by:
Is represented by

    PNG
    media_image9.png
    108
    200
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    99
    92
    media_image10.png
    Greyscale

CY1(1)

    PNG
    media_image11.png
    158
    195
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    128
    153
    media_image12.png
    Greyscale

CY2(1)

    PNG
    media_image13.png
    118
    193
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    103
    200
    media_image14.png
    Greyscale

CY3(3)

    PNG
    media_image15.png
    121
    188
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    101
    98
    media_image16.png
    Greyscale

CY4(1)


Per claim 11, the group represented by 
    PNG
    media_image15.png
    121
    188
    media_image15.png
    Greyscale
 is represented by both Formula CY4-1 and CY4-2 wherein Z41 to Z44 are each hydrogen atoms.
Per claim 13, the group represented by 
    PNG
    media_image17.png
    149
    206
    media_image17.png
    Greyscale
 is represented by 51-9 
    PNG
    media_image18.png
    98
    217
    media_image18.png
    Greyscale
wherein R51 is a C4 alkyl group, c513 is an integer of 1.
Per claims 14-15, the modified compound reads on both the claimed Formula 1-1 and 1-2 wherein Z32 is a C6 aryl group substituted with a C3 alkyl group, and Z11 to Z14, Z21 to Z23, Z31, Z33, and Z41 to Z44 are each hydrogen atoms.
Regarding claims 4, 6, 8, 10, and 12, Ma in view of Zhang and Ozeki teach the modified compound above, as described with respect to claim 1.
The modified compound fails to include a substituent other than hydrogen on the highlighted benzene ring:

    PNG
    media_image19.png
    345
    620
    media_image19.png
    Greyscale

However, Ma does teach RD of Formula 1 may represent hydrogen, aryl, alkyl, and combinations thereof (¶ [0023]). Ma additionally teaches an example of a compound represented by Formula 1 wherein RD is a phenyl group substituted with two 2-methylpropyl (alkyl) groups (pg. 13):

    PNG
    media_image20.png
    143
    108
    media_image20.png
    Greyscale


Therefore, given the general formula and teachings of Ma, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute hydrogen with a phenyl group substituted with two 2-methylpropyl groups in the location of 
    PNG
    media_image21.png
    138
    48
    media_image21.png
    Greyscale
, as exemplified in the above compound, because Ma teaches the variable may suitably be selected as RD
The modified compound of Ma in view of Zhang and Ozeki has the following structure:

    PNG
    media_image22.png
    452
    623
    media_image22.png
    Greyscale

Per claims 4, 6, and 8, the above compound reads on the claimed Formula 1 wherein:
a3 and a4 are each 1; 
R3 and R4 are each a C6 aryl group (phenyl) substituted with C3 alkyl groups; and
a group represented by *(L3)b3-(R3)c3 and a group represented by *-(L4)b4-(R4)c4 are not hydrogen.
Per claims 10 and 12, in the modified compound of Ma in view of Ozeki:
The group represented by:
Is represented by

    PNG
    media_image9.png
    108
    200
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    99
    92
    media_image10.png
    Greyscale

CY1(1)

    PNG
    media_image11.png
    158
    195
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    128
    153
    media_image12.png
    Greyscale

CY2(1)

    PNG
    media_image13.png
    118
    193
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    103
    200
    media_image14.png
    Greyscale

CY3(3)

    PNG
    media_image15.png
    121
    188
    media_image15.png
    Greyscale


    PNG
    media_image23.png
    115
    190
    media_image23.png
    Greyscale

CY4(3)


Regarding claims 6-8, Ma in view of Zhang and Ozeki teach the modified compound above, as described with respect to claim 1.
The modified compound fails to include a substituent other than hydrogen on the highlighted benzene ring:

    PNG
    media_image19.png
    345
    620
    media_image19.png
    Greyscale

Additionally, the modified compound fails to include a hydrogen substituent in the highlighted location:

    PNG
    media_image24.png
    328
    620
    media_image24.png
    Greyscale

However, Ma does teach RA and RD of Formula 1 may represent hydrogen, aryl, alkyl, and combinations thereof (¶ [0023]). Ma additionally teaches an example of a compound represented by Formula 1 wherein RA is hydrogen and RD is a phenyl group substituted with two 2-methylpropyl (alkyl) groups (pg. 13):

    PNG
    media_image20.png
    143
    108
    media_image20.png
    Greyscale


Therefore, given the general formula and teachings of Ma, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the substituted phenyl group 
    PNG
    media_image25.png
    243
    263
    media_image25.png
    Greyscale
with hydrogen, as exemplified in the above compound, because Ma teaches the variable may suitably be selected as RA. Additionally, it would have been obvious to one of ordinary skill to substitute hydrogen with a phenyl group substituted with two 2-
    PNG
    media_image20.png
    143
    108
    media_image20.png
    Greyscale
 in the location of 
    PNG
    media_image21.png
    138
    48
    media_image21.png
    Greyscale
, as exemplified in the above compound, because Ma teaches the variable may suitably be selected as RD.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive dopant in the emissive layer of the OLED of Ma in view of Zhang and Ozeki and possess the benefits taught by Ma, Zhang, and Ozeki.  See MPEP 2143.I.(B).
The modified compound of Ma in view of Zhang and Ozeki has the following structure:

    PNG
    media_image26.png
    395
    624
    media_image26.png
    Greyscale

Per claims 6-8, the modified compound reads on the claimed Formula 1 wherein:
a4 is 1;
R4 is a substituted C6 aryl group, specifically a benzene group substituted with a C3 alkyl group.
 Regarding claim 17
Ma in view of Zhang and Ozeki fail to specifically teach the OLED comprising the modified compound further includes a hole transporting region and an electron transport region. However, Ma does teach a specific example of a device including a hole injection layer, a hole transport layer, and an electron blocking layer between the anode and emissive layer, and a hole blocking layer, an electron transport layer, and an electron injection layer between the emissive layer and the cathode (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound of Ma in view of Zhang and Ozeki as the emissive dopant in the OLED described above, because one of ordinary skill in the art would reasonably have expected the elements of the emissive dopant and the OLED to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 20, Ma in view of Zhang and Ozeki teach the modified compound as described above with respect to claim 1. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the organometallic compound. Ma in view of Zhang and Ozeki teach the modified compound as discussed above that meets the limitations of claim 1 and does not include any components that would make it unfit for the use as a diagnostic composition.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2016/0240800 A1 (“Ma”) in view of Zhang, Jie, et al. "New phosphorescent platinum (II) Schiff base complexes for PHOLED applications." Journal of Materials Chemistry 22.32 (2012): 16448-16457. (“Zhang”) and JP 2013115087 A —English translation obtained from Global Dossier, hereinafter “Ozeki” as applied to claim 18 above, and further in view of Tamaru et al. US 2009/0236974 A1 (“Tamaru”).
Regarding claim 19, Ma in view of Zhang and Ozeki teach the modified compound above, as described with respect to claim 18.
Ma in view of Zhang and Ozeki fails to specifically teach the organic layer (emissive layer) comprising the modified compound further includes a host, wherein the amount of host is larger than the amount of the modified compound. However, Ma does teach the organic layer may include a host (¶ [0090]).
Tamaru teaches an organic EL device comprising a light emission layer containing two or more kinds of host compounds and at least one phosphorescent dopant, wherein at least one of the two or more kinds of host compounds has an excited triplet energy of not less than 2.7 eV, and the two or more kinds of host compounds are represented by Formula (1) (¶ [0017]-[0019]). Tamaru teaches an organic EL device as described above has high emission luminance, high emission efficiency, high color purity, and high durability (¶ [0016]-[0019]).
Tamaru teaches the phosphorescent dopant is preferably a platinum complex (¶ [0111]) and the content in the light emission layer of the host compound of the phosphorescent dopant is preferably lower than that of the host compound (¶ [0109]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include in the emissive layer two or more kinds of host compounds represented by Formula (1), wherein the host compounds are present in a higher content than that of the modified compound of Ma in view of Zhang and Ozeki, and wherein at least one of the host compounds has an excited triplet energy of not less than 2.7 eV, based on the teaching of Tamaru.  The motivation for doing so would have been to provide a device having high emission luminance, high emission efficiency, high color purity, and high durability, as taught by Tamaru.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/240,203 (Notice of Allowance mailed 3/11/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of 16/240,203 recites the compounds 79, 81, 83, 88, 89, 91, 93, 94, 99, 101, 103, 109, 111, 113, 119, 121, 123, 126, 128, 129, 131, 133, 139, 141, 143, 149, 151, 153, 159, 161, 163, 168, 169, 171, 173, 179, 181, 183, 189, 191, 193, 199, 201, 208, 209, 211, 213, 219, 221, 223, 229, 231, 233, 239, 241, 243, 248, 249, 251, 253, 259, 261, 263,269, 271, 273, 279, 281, 283, 288, 289, 291 to 294, 299, 301, 303, 309, 311, 313, 319, 321, 323, 328, 329, 331, 333, 334, 341, 343, 349, 351, 353, 359, 361, 363, 368, 369, 371, 373, 374, 381, 383, 389, 391, 393, 399, 401, 403, 408, 409, 411, 413, 419, 421, 423, 429, 431, 433, , 439, 448, 449, 451, 453, 459, 461, 463, 469, 471, 473, 479, 488, 489, 491, 493, 499, 509, 511, 513, 519, 520, 523, 528 to 530, 533, 534, 539, 540, 543, 549, 550, 553, 559, 560, 563, 568, 569, 570, 573, 574, 579, 580, 583,, 589, 590, 593, 599, 600, 603, 608 to 610, 613, 614, 619, 620, 623, 629, 630, 633, 639, 641, 644, 645, 649 to 651, 653, 657, 658 to 660, 663, and 665 which meet the limitations of claims 1-15.
For example, compound 79 has the following structure: 
    PNG
    media_image27.png
    178
    216
    media_image27.png
    Greyscale
. Per claims 1-6, 8-9, compound 79 meets the limitations of Formula 1 wherein:
M is a Pt transition metal (per claim 2
X1 is O;
X2 and X4 are each N, and X3 is C;
Y1 and Y3 to Y5 are each C;
Rings CY1 to CY3 and CY51 are each a 6-membered C6 carbocyclic group, and ring CY4 is a 6-membered C5 heterocyclic group;
T1 is a single bond;
L1 to L4 and L51 are each a single bond;
b1 to b4 and b51 are each an integer of 1;
R1 is a C1 alkyl group substituted with -CD3, R3 is an unsubstituted C4 alkyl group (per claim 5), R4 is an unsubstituted C6 aryl group (per claims 4, 6, and 8), and R2, R51, and R52 are hydrogen atoms, and R5 to R6 are not required to be present;
c1 is an integer of 3, c2, c3, and c4 are each an integer of 1, and c52 is an integer of 4;
A51 is a C4 alkyl group, specifically a tert-butyl group (per claim 3);
A52 is not required to be present; 
a1 is an integer of 2, a2 is an integer of 3, and a3 and a4 are each an integer of 1, a51 is an integer of 1, and a52 is 0 (per claim 9); and
a53 is an integer of 1 (per claim 9).
Per claims 10 and 12, in compound 79:
The group represented by:
Is represented by

    PNG
    media_image9.png
    108
    200
    media_image9.png
    Greyscale


    PNG
    media_image28.png
    133
    260
    media_image28.png
    Greyscale

CY1(6)

    PNG
    media_image11.png
    158
    195
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    128
    153
    media_image12.png
    Greyscale

CY2(1)

    PNG
    media_image13.png
    118
    193
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    103
    200
    media_image14.png
    Greyscale

CY3(3)

    PNG
    media_image15.png
    121
    188
    media_image15.png
    Greyscale


    PNG
    media_image29.png
    113
    191
    media_image29.png
    Greyscale

CY4(3)

Per claim 11, the group represented by 
    PNG
    media_image15.png
    121
    188
    media_image15.png
    Greyscale
 is represented by Formula CY4-1 wherein Z41, and Z42 to Z44 and R4 are each hydrogen.
Per claim 13, the group represented by 
    PNG
    media_image17.png
    149
    206
    media_image17.png
    Greyscale
 is represented by 51-2 
    PNG
    media_image18.png
    98
    217
    media_image18.png
    Greyscale
.
Per claims 14-15, the modified compound reads on both the claimed Formula 1-1 wherein Z32 is a C4 alkyl group, Z11 and Z13 are each a C1 alkyl group substituted with -CD3, and Z12, Z14, Z21 to Z23, Z31, Z33, and Z41 to Z44 are each hydrogen atoms.
As another example, compound 111 of ‘203 has the following structure:
    PNG
    media_image30.png
    180
    258
    media_image30.png
    Greyscale
. Compound 111 reads on the instant claimed Formula 1 in a similar manner as compound 79. However, compound 111 additionally meets the limitation of instant claim 7 wherein L4 is an unsubstituted benzene group, R4 is deuterium, b4 is 1, and c4 is 5.
Compounds 81, 83, etc. of ‘203 read on the instant claimed Formula 1 in similar manners as described above.
Additionally, 16/240,203 recites Formula 1 in claims 1-14. As evidenced by the above compounds in claim 15 of ‘203, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select variables of Formula 1 to arrive at the instant claimed Formula 1 wherein A51 is a C4-C60 alkyl group, A52 is deuterium or a deuterium-containing C1-C60, and the sum of a51 and a52 is 1 or more, because it would have been choosing from a list of variables specifically taught, which would have been a choice from a finite number of identified, predictable solutions of a compound possessing the benefits taught by ‘203. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1 having the properties taught by ‘203 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP 2143.I.(E).
With respect to claims 16-19 of the instant application ‘203 recites using a compound represented by Formula 1 in an organic light-emitting device (see claims 16-19). It would have been 
Furthermore, with respect to claim 20 of the instant application ‘203 recites using a compound represented by Formula 1 in a diagnostic composition (see claim 20). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound of Formula 1 of ‘203 as described above in a diagnostic composition, because one of ordinary skill in the art would reasonably have expected the elements of the compound and the diagnostic composition to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.I.(A). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786